DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.   This office action is in response to applicant's communication of December 18, 2020. The rejections are stated below. Claims 26-45 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.


Response to Amendment/Arguments
3. 	Applicant’s arguments concerning claims 1-20 rejected under 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection.  Applicant’s arguments concerning 35 U.S.C. 101 have been considered but are not persuasive. Applicant argues “Applicant respectfully submits that the claims are directed to patent-eligible subject matter because the claims, when read as a whole, and in light of the written description, are directed to an improved technological method for sending electronic content for display on web pages of client devices”.  Here, the generic use of computers does not amount to a technical improvement. Whilst the implementation of such a solution may include the use of generic technical features, these merely serve their generic functions as would be recognized by one of ordinary skill in the art in the technical field under consideration.  Here, the involvement of the generic computer products does not amount to a practical application of the abstract idea because the mere recitation of a generic computer cannot transform a patent-eligible abstract idea into a patent-eligible invention.

4.	Applicant argues “The pending claims are directed to an improved technological process for selecting electronic content to be transmitted to web pages of client devices, based on selection criteria, relevancy scores, and software-based semantic analyses. i) The Recited Methods are Implemented Using Particular Computer Components that Play an Integral Role in Permitting the Claimed Method to be Performed and in Combination with the Recited Methods, Amount to the Alleged Judicial Exception into a Practical Application.  However, the argument is not.  While the claims may be innovative, that is not enough for eligibility.  The instant claims are similar to those in SAP America because the advance lies solely within the realm of abstract ideas.  The focus of the claims is on a new method displaying content.  As demonstrated by the courts, an advance of this nature is ineligible for patenting.  Here, the generic use of computers in a routine and conventional manner as an implementation tool for the abstract idea does not amount to BASCOM, the argument is not persuasive because of the reasons given above – namely that an advance in the nature of stable value accounting does not amount to “significantly more” when the claimed technology is merely an implementation conduit, with the claimed machines being used in a routine and conventional manner for their well-understood functions.  Further, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.




Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




6.	Claims 26-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to an abstract idea without significantly more.

7.	Analysis under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) follows:
Eligibility Analysis, Step 1
8.	Regarding independent claims 26, 36, and 45, the claims are each directed to one of the four statutory categories of invention.  Specifically, claim26 is directed to a method, claim 36 is directed to an apparatus and claim 45 is directed to a non-transitory computer readable medium.  The analysis proceeds to Step 2.
Eligibility Analysis, Step 2A Prong One
9.	Prong one consists of determining if the claims recite a judicial exception, which includes abstract ideas, laws of nature, and natural phenomenon.  Groupings of abstract ideas may include mathematical concepts, mental processes, and certain methods of organizing human activity.  Here, representative independent claim 26 recites limitations relating to displaying content, and more specifically:
26. (Currently Amended) A computer-implemented method for placing electronic content on web pages of client devices, the method comprising:

receiving, by a processor of a content server, a request from a client device for access to a web page, wherein the processor of the content server is connected to the client device over an electronic communications network:

determining, by the processor of the content server, whether the web page is partially visible at the client device before further determining whether content has been received and stored in a database memory, or whether the database memory is void of relevant electronic content;

based on determining that the web page is partially visible and that electronic content had not been received, and further determining that the database memory is void of relevant electronic content, sending, by the processor of the content server, instructions to the client device for displaying  a first electronic message in a first region reserved for the electronic content;


determining, by a content parser of the content server, a relevancy score for one or more content topics based on a semantic vector correlation between the analyzed content of the web page with the one or more content topics, 

receiving, at a processor of a web server, a request for electronic content from a the client device, the request for electronic content comprising a selection criterion and the relevancy score associated with the one or more content topics:

in response to receiving the request for electronic content, identifying, by the processor of the web server, a first electronic content and a second electronic content stored in the database memory, the first electronic content and second electronic content being associated with a content publisher;
sending, by the processor of the web server, the first electronic content to the client device for display at the first region reserved for the electronic content; and 
sending, by the processor of the web server, the second electronic content to the client device for display at a second region within the web page, wherein the second region is associated with the selection criterion and the relevancy score of the one or more content topics.

10.	The bolded steps describe certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities, and business relations) and therefore fall under the grouping of “certain methods of organizing human activity”.  Further, the limitations, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitation by a human analog but for the recitation of generic computer components.  That is, other than the recitation of processor of a content server, web server, electronic message, 
As such, the claims recite an abstract idea under prong one.  The analysis proceeds to Step 2A Prong Two.
Eligibility Analysis, Step 2A Prong Two
11.	Prong two consists of determining whether the claim recites additional elements that integrate the judicial exception into a practical application.  
12.	Independent claim 26 recites the following additional elements: 
processor of a content server, web page, web server, client device, electronic communications network, electronic message, electronic content, database memory”.  The processor of a content server, web page, web server, client device, electronic communications network, electronic content, database memory are recited at a high level of generality. These generic limitations are no more than mere instructions to apply the exception using a generic computer component and amounts to generally linking the use of the judicial exception to a particular technological environment.
13.	The additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components.  They do not integrate the judicial exception into a practical application because they do not impose any 
Eligibility Analysis, Step 2B
14.	Step 2B consists of determining whether the claim provides an inventive concept by considering whether the additional elements go beyond what is well-understood, routine, and conventional activity.

16.	In the case of the instant claims, the generic application of the computing devices similarly does not make the invention patent-eligible.  Note that the disclosure recites general computer products which are suitable to perform the claimed method (see para. 0020-0029). Moreover, the specification does not contribute any technically-specific computer algorithm or code, but rather merely states that the claimed steps may be performed by the generic modules with the expectation that one of ordinary skill in the art would be capable of implementation without further instruction. The use of computing devices in this manner is merely what computers do, ie. receiving, processing, and storing data, and automating mental tasks, and does not change the analysis.  Whilst the implementation of such a solution may include the use of generic technical features, which would be recognized by one of ordinary skill in the art in the technical field under consideration.  As such, the claims' invocation of the computer merely amounts to the limiting of the use of the abstract idea to a particular technological environment.

17.	Here, the involvement of the generic computer products does not amount to significantly more than the abstract idea because the mere recitation of a generic 

18.	As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional elements are recited at a high level of generality, as discussed above.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial 

19.	Independent claims 36 and 45 recite substantially similar limitations as representative independent claim 26 and are rejected accordingly.

  
20.	The limitations of Claim 27-28 and 31-33 further define the abstract idea.  

21.	The limitations of claims 29-30 and 34-35 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component (Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”).
22.	Dependent claims 27-35 and 37-44 do not remedy the deficiencies of the independent claims and are rejected accordingly.   In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).


Conclusion
Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692